DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 2, and 4-19 are pending in the application, claim 18 has been withdrawn from consideration.  Claim 3 has been cancelled.  Claim 19 has been added.
Amendments to the claims 1 and 5, filed on 3 December 2021, have been entered in the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 December 2021 has been entered.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 3 December 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed 

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2016/0089850 A1) in view of Lovell et al. (US 4,131,667 A) and Non-Patent Literature No. 1 (Ink Selection for Screen Printing on Metal) (referred to herein as "Blanco").
Regarding Claim 1:  Hamada discloses a decorative panel (ref. #1) comprising an outer layer (ref. #2), a decoration layer (ref. #5), and a molded resin layer (ref. #7), wherein the outer layer is formed a wooden material, wherein the outer layer comprises a through-hole (ref. #3) through which the decoration layer is visible as an inlay patter portion (ref. #6), and wherein the decoration layer is a member formed of a metal material (figures 1 to 8, and [0030]-[0035] of Hamada).  Hamada also discloses that the molded resin layer is formed on the bad side of the decoration layer via an injection molding (figure 4, 7, 8, [0036], and [0043]-[0048] of Hamada); which meets the claimed limitation of --the printed sheet is coated with a first layer--.  Specifically, Hamada provides for --a display, comprising: a decorative element having a cutout, wherein the decorative element comprises wood; and a printed sheet, wherein the printed sheet is disposed in the cutout such that the printed sheet is visible and wherein the printed sheet is coated with a first layer--.
Hamada fails to disclose that the first layer is a --first polyurethane layer
Lovell discloses forming a mold which can be used for forming various articles from various polymeric materials (e.g. polyurethanes) ([Col. 2: li. 10-24] of Lovell).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyurethane material as the material for the first layer of the display disclosed by Hamada in order to have --a polyurethane-based display comprising a first polyurethane layer--.  One of ordinary skill in the art would have been motivated to have incorporated the polyurethane material as the material for the first layer of the display disclosed by Hamada, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  (In the instant case, since Lovell discloses injection molding an article using a representative thermoplastic polymer material of polyurethane, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have used polyurethane as the resin of the molded resin layer of the article disclosed by Hamada.)
Hamada in view of Lovell discloses the claimed invention, but do not explicitly recite --a printed part of the printed sheet is visible--.
Blanco discloses that metal substrates, such as steel and aluminum, can have various graphics printed thereon, wherein said graphs can cover the entirety of the visible surface (see all figures and [Pg. 1, left column, paragraph 2] of Blanco).  Blanco also discloses that the printed sheets can flexible enough to support bending ([Pg. 3, middle column, paragraph 3] of Blanco).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the screen printed surface with the visible side of the printed a printed part of the printed sheet be visible--.  One of ordinary skill in the art would have been motivated to have combined the screen printed surface with the visible side of the printed sheet disclosed by Hamada in view of Lovell, from the stand-point of having prints with vibrant colors that resist handling, abrasion, fading, and a host of other environmental factors, combined with the attributes of highly durable printed products that perform their functions for years ([Pg. 1, left column, paragraph 1] of Blanco).
(In the instant case, Blanco discloses that the aluminum sheet  of the decoration layer ("printed sheet") disclosed by Hamada can have a printed surface that is visible through the through-hole ("cut out") of the outer layer ("decorative element").)
Regarding Claim 2:  Hamada in view of Lovell and Blanco discloses that the printed sheet is fully coated with the first polyurethane layer (figures 2, 3, and 8 of Hamada).
Regarding Claim 4:  Hamada in view of Lovell and Blanco discloses that the printed sheet includes images, numbers, letters, or a combination thereof (see figures of Blanco).  (Furthermore, said limitation of --images, number, letters, or a combination thereof-- have been evaluated as not imparting any functional or structural features to the claimed invention.  As such, the limitation has been given no patentable weight.  See MPEP §2111.05.)
Regarding Claim 7:  Hamada in view of Lovell and Blanco discloses that a connection between the first polyurethane layer and the printed sheet is free of adhesive (figures 7, 8, and [0043]-[0048] of Hamada).
Regarding Claim 13:  Hamada in view of Lovell and Blanco disclose a method for producing the polyurethane-based display, comprising the steps of: a) preparing the figures 4 to 8 and [0037]-[0048] of Hamada).
Regarding Claim 14:  Hamada in view of Lovell and Blanco discloses that the first polyurethane layer is applied such that the first polyurethane layer fully covers the printed sheet (figures 2, 3, and 8 of Hamada).
Regarding Claim 15:  Hamada in view of Lovell and Blanco discloses grinding a surface which is produced by the decorative element and by the first polyurethane layer in the cutout of the decorative element; wherein step d) occurs after step c) (figures 4 to 8 and [0049] of Hamada).
Regarding Claim 16:  Hamada in view of Lovell and Blanco disclose that the first polyurethane layer is applied in step c) by injection molding (figures 7, 8, and [0043]-[0048] of Hamada).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2016/0089850 A1) in view of Lovell et al. (US 4,131,667 A) and Non-Patent Literature No. 1 (Ink Selection for Screen Printing on Metal) (referred to herein as "Blanco") as applied to claim 1 above, and further in view of Budde et al. (DE 10256413 A1).
Hamada in view of Lovell and Blanco is relied upon as described above.
Regarding Claim 19:  Hamada in view of Lovell and Blanco failed to disclose that --the polyurethane-based display is a gear-selector switch for a vehicle--.
Budde discloses a plastic knob (e.g. vehicle gear lever) that is formed by a molded resin (thermoplastic) (title, abstract, and [0001] of Budde
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the molding of Budde with the polyurethane-based display of Hamada in view of Lovell and Blanco in order to have-the polyurethane-based display be a gear-selector switch for a vehicle--.  One of ordinary skill in the art would have been motivated to have combined the molding of Budde with the polyurethane-based display of Hamada in view of Lovell and Blanco, from the stand-point of providing a shift know that is simple and as inexpensive as possible ([0006] of Budde).
(In the instant case, Hamada in view of Lovell and Blanco disclose forming a polyurethane-based display as claimed by a molding process into a generic article, whereas Budde discloses that a molded article can be formed into a gear-selector switch.  As such, it would have been obvious to a person skilled in the art at the time the invention was made to have formed said article into a gear-selector switch.)

Allowable Subject Matter
Claims 5, 6, 8-12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781